         Case 1:13-cr-00058-AKH Document 753 Filed 07/23/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOU1HERN DISIRICT OF NEW YORK
         --------------------------------- X

 UNITED STATES OF AMERICA,
                                                              ORDER
             -against-
                                                              13 Cr. 58 (AKH)
 JANCEY VALLE,

                                     Defendant.
     ----------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                For the reasons stated on the record at yesterday's telephonic hearing, Defendant

Jancey Valle's motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(l)(A) is

granted. Defendant's term of imptisonment is modified to time served. A three-year term of

supervised release shall begin immediately upon Defendant's release. Supervised release shall

be subject to the conditions set forth in the original judgment, ECF No. 353, with the following

additions:

                    1. Defendant shall be subject to home confinement at the residence of Dr.

                         Charlie M. Valle, at 4 Chestnut Street, Rutherford, New Jersey, for the

                         first year of supervised release, with monitoring technology to be

                         determined by the probation officer, subject to the ability to leave home

                         for employment or to seek employment.

                    2. Defendant shall submit to periodic drug testing at a frequency and under

                         conditions to be determined by the probation officer.

                The Clerk shall close the open motions (ECF Nos. 743, 747).



Dated:
                SO ORDERED.

                July 23, 2020
                New York, New York
                                                   ~·?t~~
                                                       ALVINK. HELLERSTEIN
                                                       United States District Judge
